Case: 5:19-cv-00058-REW-EBA Doc #: 25 Filed: 05/21/20 Page: 1 of 2 - Page ID#: 116




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                     AT LEXINGTON


 AUTUMN PEICHOTO,                              :
                                               :
        Plaintiff,                             :

 v.                                            :
                                               :       Civil Action No: 5:19 -CV-0058 REW
 SPEEDWAY LLC, et al.                          :
                                               :
        Defendants.                            :


                              AGREED ORDER OF DISMISSAL

        By agreement of the parties (as indicated by the signature of their respective attorneys

 below), and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED AND ADJUDGED that all the claims of Plaintiff Autumn

 Peichoto asserted against Speedway LLC are hereby dismissed in their entirety with prejudice,

 with each party to bear its own costs. This matter shall be removed from the Court’s docket.

        This is a final and appealable order; there being no just cause for delay of its entry.
Case: 5:19-cv-00058-REW-EBA Doc #: 25 Filed: 05/21/20 Page: 2 of 2 - Page ID#: 117




 HAVE SEEN AND AGREED:


 /s/ Andrew M. Palmer                       /s/ Tanner H. Shultz w/permission
 D. Christopher Robinson                    MORGAN & MORGAN, KENTUCKY, PLLC
 Andrew M. Palmer                           333 West Vine Street, Suite 1200
 FROST BROWN TODD LLC                       Lexington, KY 40507
 400 W. Market Street, 32nd Floor           (859) 219-4529
 Louisville, KY 40202-3363                  (859) 367-6146
 (502) 589-5400                             tshultz@forthepeople.com
 (502) 581-1087 - Fax                       Counsel for Plaintiff
 crobinson@fbtlaw.com
 apalmer@fbtlaw.com
 Counsel for Defendant Speedway LLC




 0126183.0717167 4843-3870-8668v1
                                        2
